Exhibit 10(b)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into as of the 2nd day of June, 2015 between REX RADIO
AND TELEVISION, INC., an Ohio corporation (the “Corporation”), and ZAFAR RIZVI
(the “Employee”), under the following circumstances:

 

Recitals

 

A. The Corporation desires to employ Employee under the terms and conditions set
forth in this Agreement.

 

B. Employee desires to accept such employment on the basis of the mutual
benefits and covenants contained herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follow:

 

ARTICLE I – DUTIES OF EMPLOYEE

 

1.1 Duties of Employee. Employee shall be employed as Chief Executive Officer
and President of the Corporation for the period set forth in Article II below.
Employee shall be subject to the supervision of the Board of Directors of the
Corporation and shall perform those managerial, executive, operational and
administrative duties normally performed by such officer of a corporation.

 

1.2 Engaging in Other Employment. Employee shall devote a substantial portion of
his business time, energies, attention and abilities to the business of the
Corporation; provided, however, Employee shall not be prohibited from: (i)
making investments in other businesses; (ii) participating as a Director/Manager
role in such business within which he has invested; and/or (iii) serving as an
independent director for any business, with full right to retain any fees or
incentive grants related to such directorship.

 

1.3 Additional Duties. In addition to the foregoing duties, Employee shall
perform such other work as may be assigned to him from time to time, subject to
the instructions, directions and control of the Executive Chairman of the Board.

 

ARTICLE II – TERM OF EMPLOYMENT

 

2.1 Term. The Corporation shall employ Employee commencing as of the 1st day of
February, 2015, and for a period of two (2) years through January 31, 2017 (the
“Employment Period”) and any renewal period provided for in Section 2.2 below
unless earlier terminated by Employee’s: (i) resignation; (ii) death; (iii)
total disability; or (iv) termination of employment, as provided in Article VI.
“Total Disability” shall mean such disability as shall render Employee incapable
of performing substantially all of his duties for the Corporation as determined
by a qualified physician chosen by the Corporation. Each twelve month period
ending on January 31

 



during the Employment Period or any period of renewal provided for in Section
2.2 below shall be referred to as a “Performance Period.”

 

2.2 Renewal Term. The terms and conditions of this Employment Agreement shall
automatically renew, without any further action by either party required, upon
the expiration of the Employment Period and any period of renewal for subsequent
one (1) year periods unless: (i) notice of termination is provided to the other
party at least 180 days prior to the expiration of the Employment Period or any
period of renewal; or (ii) this Employment Agreement is otherwise terminated
pursuant to Article VI.

 

ARTICLE III - COMPENSATION AND EXPENSES

 

3.1 Compensation. Employee shall receive as compensation for services rendered
under this Agreement a base salary of $225,000 per year, payable in equal
bi-monthly installments of $9,375 per month on the 15th and last working day of
each month (or such more frequent dates as the Corporation may choose), and
prorated for any partial monthly period.

 

3.2 Expenses. Employee is authorized to incur reasonable expenses in connection
with the performance of his duties for the Corporation, including expenses for
entertainment of customers, travel, and similar business purposes. The
Corporation will reimburse Employee for all such expenses upon the presentation
of an itemized account of such expenditures and approval of the expenditures by
a designated officer. In incurring reasonable business expenses, Employee shall
conform to the policies of the Corporation as adopted by the Board of Directors
from time to time.

 

ARTICLE IV - EMPLOYEE BENEFITS AND BONUSES

 

4.1 Employee Benefit Plans. Employee shall be entitled to participate in any
qualified profit-sharing/401k plan, medical and dental reimbursement plan, group
term life insurance plan, and any other employee benefit plan which may be
established by the Corporation, such participation to be in accordance with the
terms of any such plan.

 

4.2 Bonus.

 

(a) Bonus. In addition to Employee’s salary as provided in Section 3.1, Employee
shall be entitled to an annual cash and/or incentive plan bonus computed based
upon the earnings before income taxes (“EBT”) of REX American Resources
Corporation (“REX”) determined by the independent public accountants then
engaged by REX (the “Bonus”). EBT shall not include: (i) any expenses of REX
relating to Bonuses, stock options, or other incentive plan benefits; and (ii)
any extraordinary expense incurred by REX.

 

Employee’s Bonus shall be equal to 3% of the EBT for each fiscal year of REX
during the Employment Period or any period of renewal, and shall be paid
two-thirds in cash when determined and one-third in an award of restricted stock
based on the then closing price of REX common stock vesting in one-third
installments on the first three anniversaries of the grant.

2



(b) Bonus Limitation. Notwithstanding Sections 4.2(a), Employee shall in no
event receive a total bonus exceeding $2,000,000 in any fiscal year. Subject to
Sections 6.3 and 6.7 below, the Corporation shall pay the Bonus to Employee
during the calendar year in which the Performance Period ends.

 

4.3 Vacation. Employee shall be entitled to six (6) weeks of vacation during
each 12-month period of the Employment Period or any period of renewal at full
pay; provided, however, that any portion of a vacation not taken in any 12-month
period may be taken in the subsequent 12-month period. The time for such
vacation shall be selected by Employee. Employee shall not be entitled to
vacation pay in lieu of vacation.

 

ARTICLE V - NONDISCLOSURE AND NONCOMPETITION

 

5.1 Confidential Information. Employee agrees to keep secret and confidential
the Confidential Information (as defined below) and shall not use or disclose
such information, either during or after his employment with the Corporation,
for any purpose not authorized by the Corporation. Upon termination of his
employment with the Corporation, Employee shall leave with the Corporation all
records, including all copies thereof, containing any Confidential Information,
including, but not limited to, such documents as memoranda, notes, records,
reports, customer lists, manuals, drawings, blueprints and maps, computer
drives, all computer records and e-mail records. “Confidential Information”
means information about the Corporation and any of its subsidiaries which is
disclosed to Employee or known by him as a consequence of or through his work
with or on behalf of the Corporation (including information conceived,
originated, discovered, or developed by him) not generally known about the
Corporation, including, but not limited to, matters of a technical nature, such
as “know-how,” innovations, research projects, methods, and matters of a
business nature, such as information about costs, profits, markets, sales, lists
of customers, suppliers, business processes, computer programs, accounting
methods, information systems, business or marketing, financial plans and reports
and any other information of a similar nature.

 

5.2 Restrictions on Competition. During the term of this Agreement and for a
period of one (1) year after termination of Employee’s employment with the
Corporation, for any reason, Employee shall not directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any business that is in competition in any
manner whatsoever with the business of the Corporation within 50 miles of any
location operated by the Corporation or its affiliates at the time of Employee’s
termination.

 

5.3 Saving. In the event any provision of this Article V shall be held invalid,
illegal, or unenforceable, the remaining provisions shall in no way be affected
thereby, and shall continue in full force and effect. If, moreover, any one or
more of the provisions contained in this Article V shall for any reason be held
to be excessively broad as to time, duration, geographical scope, activity or
subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

3



ARTICLE VI - TERMINATION

 

6.1 Termination of Employment For Cause. The Corporation may at any time
terminate Employee’s employment “For Cause.” Such termination of employment For
Cause shall not prejudice any other remedy to which the Corporation may be
entitled either at law, in equity, or under this Agreement. Termination of
employment “For Cause” shall mean termination upon: (i) Employee’s repeated
failure or refusal to perform his duties hereunder faithfully, diligently,
competently and to the best of his ability for reasons other than Total
Disability; (ii) Employee’s violation of any material provision of this
Agreement; or (iii) Employee’s clear and intentional violation of a state or
federal law of which he is aware or should have been aware: (a) involving the
commission of a felonious crime against the Corporation which has a materially
adverse effect upon the Corporation; or (b) involving a felony other than
against the Corporation having a materially adverse effect upon the Corporation,
as determined in either case in the reasonable judgment of the Board of
Directors.

 

6.2 Termination by Either Party. This Agreement may be terminated by either
party with or without cause upon 180 days notice.

 

6.3 Effect of Termination of Employment Without Cause. In the event the
Corporation terminates Employee’s employment other than: (a) “For Cause” (as
defined in Section 6.1); or (b) due to death or Total Disability as provided in
Section 2.1, the Corporation shall pay Employee, in full satisfaction and
complete discharge of all obligations and liabilities of the Corporation to
Employee under this Agreement or otherwise: (i) the balance of his compensation
under Section 3.1 for the remainder of the Employment Period, payable no less
frequently than bi-monthly; plus (ii) a Cash Bonus payment equal to 200% of the
total Bonus paid to Employee for the Corporation’s prior fiscal year, but in no
event less than $500,000; plus (iii) pursuant to any incentive plan maintained
by the Corporation, Employee shall have the right, during such reasonable period
of time established by the Compensation Committee, to exercise any awards held
by Employee, in whole or in part, whether or not such award was otherwise
exercisable at that time, and without regard to any vesting or other limitation
on exercise imposed pursuant to such plan.

 

6.4 Effect of Termination For Cause on Compensation. In the event this Agreement
is terminated prior to the completion of the Employment Period or any period of
renewal For Cause, Employee shall be entitled to: (i) the compensation earned by
him pursuant to Section 3.1 prior to the date of termination as provided for in
this Agreement computed pro rata up to and including that date; and (ii) all
Bonus payments pursuant to Section 4.2 calculated on a pro rata basis based upon
Employee’s actual date of termination, and Employee shall automatically and
completely forfeit any additional rights which could be alleged under any bonus
plan established by the Corporation, Employee shall be paid his pro rata Bonus
payments during the calendar year in which the Performance Period that includes
the date of termination ends.

 

6.5 Effect of Death or Disability. In the event of the death or Total Disability
of Employee during the Employment Period, Employee, or his Estate, shall be
entitled to: (i) compensation earned by him pursuant to Section 3.1 hereof prior
to the date of death or termination for Total Disability, computed pro rata up
to and including that date; plus (ii) a pro

4



rata portion of the Bonus payments pursuant to Section 4.2, for the year of
Employee’s death or Total Disability based upon Employee’s actual date of
termination. Employee shall be paid his pro rata Bonus payment during the
calendar year in which the Performance Period that include the date of
termination ends; plus (iii) pursuant to any incentive plan maintained by the
Corporation, Employee shall have the right during such reasonable period of time
established by the Compensation Committee, to exercise any awards held by the
Employee in whole or in part, whether or not such award was otherwise
exercisable at that time, and without regard to any vesting or other limitation
on exercise imposed pursuant to such plan.

 

6.6 Effect of Voluntary Termination by Employee. In the event of the voluntary
termination by Employee, pursuant to Section 6.2 hereof, Employee shall be
entitled to: (i) compensation earned by him pursuant to Section 3.1 hereof prior
to the date of termination, computed pro rata up to and including that date;
plus (ii) a pro rata portion of the Bonus payment pursuant to Section 4.2, for
the year of Employee’s voluntary termination based upon Employee’s actual date
of termination. Employee shall be paid his pro rata Bonus payment during the
calendar year in which the Performance Period that includes the date of
termination ends.

 

If Employee terminates his/her employment voluntarily, after having obtained
twenty (20) years of service with the Corporation and attained age 55, pursuant
to any incentive plan maintained by the Corporation Employee shall have the
right, during such reasonable period of time established by the Compensation
Committee, to exercise any awards held by the Employee in whole or in part,
whether or not such award was otherwise exercisable at that time, and without
regard to any vesting or other limitation on exercise imposed pursuant to such
plan.

 

6.7 Effect of Change In Control.

 

(a) For purposes of this Agreement, “Change in Control” means a change in
control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act,
provided that, without limitation, such a change in control shall include and be
deemed to occur upon any of the following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-l(b)(1) thereunder), other than the Corporation, its
subsidiaries or any employee benefit plan of the Corporation or any of its
subsidiaries, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing 25% or more of the combined voting power of the Corporation’s then
outstanding securities;

 

(ii) The “Incumbent Directors” cease to constitute at least a majority of the
Board of Directors. For purposes hereof, “Incumbent Directors” means the members
of the Board of Directors at the effective date of this Agreement and the
persons elected or nominated for election as their successors or pursuant to
increases in the size of the Board of Directors by a vote of at least two-thirds
of the Board members then still in office (or successors or additional members
so elected or nominated);

5



(iii) The shareholders of the Corporation approve a merger, combination,
consolidation, recapitalization or other reorganization of the Corporation with
one or more other entities that are not subsidiaries and, as a result of the
transaction, less than 50% of the outstanding voting securities of the surviving
or resulting corporation shall immediately after the event be owned in the
aggregate by the stockholders of the Corporation (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event); or

 

(iv) The shareholders of the Corporation approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Corporation’s
business and/or assets as an entirety to an entity that is not a subsidiary.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if, prior to such time as a Change in Control would otherwise be deemed
to have occurred, the Board of Directors determines otherwise.

 

(b) In the event Employee terminates his employment for “Good Reason” (as
defined below) within twelve (12) months following a Change in Control of the
Corporation, the Corporation shall pay Employee, in full satisfaction and
complete discharge of all obligations and liabilities of the Corporation to
Employee under this Agreement or otherwise: (i) the balance of his compensation
under Section 3.1 for the remainder of the Employment Period, payable no less
frequently than bi-monthly; plus (ii) a Cash Bonus payment equal to 200% of the
total Bonus paid to Employee for the Corporation’s prior fiscal year, but in no
event no less than $500,000; plus (iii) pursuant to any incentive plan
maintained by the Corporation, Employee shall have the right, during such
reasonable period of time established by the Compensation Committee, to exercise
any awards held by the Employee in whole or in part, whether or not such award
was otherwise exercisable at that time, and without regard to any vesting or
other limitation on exercise imposed pursuant to such plan.

 

For purposes of this Agreement, “Good Reason” means (i) a reduction in
Employee’s salary or bonus opportunity set forth in this Agreement, (ii) a
significant diminution in Employee’s position, reporting relationships,
authority, duties or responsibilities, (iii) relocation of Employee’s place of
work outside of the Dayton, Ohio metropolitan area, (iv) a breach by the
Corporation of this Agreement or (v) failure of the Corporation to assign this
Agreement to a successor upon a Change in Control.

 

ARTICLE VII - WAIVER OF BREACH

 

7.1 Effect of Waiver. Waiver by the Corporation of any condition, or of the
breach of Employee of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall not be deemed to be
or construed as a further or continuing waiver of any such condition or to be a
waiver either of any other condition or of the breach of any other term or
covenant of this Agreement. The failure of the Corporation at any

6



time or times to require performance of any provision hereof shall in no manner
affect its rights at a later time to require the same.

 

ARTICLE VIII - MISCELLANEOUS

 

8.1 Notices. All notices and other communications by any party hereto shall be
made in writing to the other party and shall be deemed to have been duly given
when mailed by United States certified mail, with postage prepaid, addressed as
the parties hereto may designate from time to time in writing.

 

8.2 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Employee by the Corporation, and contains all of the covenants and
agreements between the parties with respect to such employment in any manner
whatsoever.

 

8.3 Assignability. Neither this Agreement, nor any duties or obligations
hereunder shall be assignable by Employee without the prior written consent of
the Chief Executive Officer or Board of Directors of the Corporation.

 

8.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

8.5 Captions. The captions in this Agreement are inserted for convenience only
and shall not be considered part of or affect the construction or interpretation
of any provision of this Agreement.

 

8.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.

 

8.7 Parent Entity. References in this Agreement to the Corporation shall include
REX, the ultimate parent entity of the Corporation, as the context or
circumstance requires to give effect to the purpose and intent of this
Agreement.

 

[Remainder of this page intentionally left blank, signature page follows]

7



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

  REX RADIO AND TELEVISION, INC.,     An Ohio corporation,  

 

  By: /s/ Edward M. Kress  

 

 

  EMPLOYEE           /s/ Zafar Rizvi     Zafar Rizvi  

8